Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-30 are pending in a response of 06/17/2021, and further, claims 12-24 were withdrawn as noted in the previous Office Action of 02/27/2021. Then, applicant filed a Supplemental Response dated 08/23/2021 where claims 1 and 4 are amended; claims 3, 7, 8 and 26 are cancelled; and withdrawn claims 12-24 are cancelled. Accordingly, claims 1, 2, 4-6, 9-11, 25 and 27-31 are pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/17/2021 was filed after the mailing date of the Non-Final rejection on 02/17/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Withdrawn objection/ rejections:
Applicant's amendments and arguments filed 06/17/2021 and 08/23/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 



EXAMINER’S AMENDMENT
With respect to the proposed claims, an Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in an interview with Aaron B. Rabinowitz on 08/23/2021.

In claim 4: 
“a polymerizable monomer” in line 2 has been deleted and replaced with --- the polymerizable monomer ---. 
Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art including among others Hasse in view of Russel (of record) do not disclose or suggest the claimed bicontinuous bijel nanoparticles, rather but a multiple emulsion that is by nature non-bicontinuous; Russel cannot cure the deficiency of Hasse because Russel fails to teach step of dispersing surface-active nanoparticles into a monophasic ternary mixture of hydrophilic liquid, hydrophobic liquid and a solvent as recited in instant claim 1, and rather but Russel’s nanoparticles are  dispersed in a multi-phasic system, and in Russel’s bigel, the nanoparticles are wetted on one side by a hydrophilic and wetted on the other side by the hydrophobic phase, not wetted equally well by these different phase as shown in Fig. 1 of Russel, and therefore, Russel’s method for preparing a bijel is structurally 

Now pending claims are free of art and no other outstanding issues are remaining.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 2, 4-6, 9-11, 25 and 27-31 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYUNG S CHANG/Primary Examiner, Art Unit 1613